
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.63


        The following is a summary description of the arrangements with the
Company's non-employee members of the Board of Directors regarding their
compensation effective as of August 16, 2012:

        Each non-employee director is paid an annual retainer of $60,000 for his
or her services as a director. Each member of the Compensation Committee (other
than the Chairperson) receives an additional annual retainer of $10,000; and the
Chairperson of the Compensation Committee receives an annual retainer of
$25,000. Each member of the Audit Committee (other than the Chairperson)
receives an additional annual retainer of $10,000; and the Chairperson of the
Audit Committee receives an annual retainer of $25,000. Each member of the
Nominating and Corporate Governance Committee (other than the Chairperson)
receives an additional annual retainer of $10,000; and the Chairperson of the
Nominating and Corporate Governance Committee receives an annual retainer of
$15,000. Each member of the Compliance Committee (other than the Chairperson)
receives an additional annual retainer of $10,000; and the Chairperson of the
Compliance Committee receives an annual retainer of $20,000. Non-employee
directors will also receive $1,500 for each Board meeting attended in excess of
six Board meetings in a fiscal year, and each Committee member will receive
$1,500 for each Committee meeting attended in excess of six meetings in a year.

        Each non-employee director will also receive an annual grant of deferred
stock units ("DSUs") with a target value of $90,000, calculated based upon the
average closing market price of the Company's common stock during the month
prior to the month in which the grant is made. The lead independent director
will also receive an additional annual grant of DSUs with a target value of
$30,000, calculated in the same manner. These DSUs vest in four equal quarterly
installments during the year following the grant date, but may not be sold, and
remain tax-deferred, until the earlier to occur of (i) three years after the
date of grant, (ii) the director's separation from service on the Board,
(iii) the director's death or disability, or (iv) a change-in-control of
Corinthian.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.63

